I concur with this opinion as it reflects the majority opinion of the complete composition of this court. However, in the instant case, as the appellant, Defendant had the burden of affirmatively demonstrating error on appeal. See Angle v. W. Res. Mut. Ins. Co. (Sept. 16, 1998), Medina App. No. 2729-M, unreported, at 2. Although Defendant moved for credit for the time he served in the CBCF, there is nothing in the record that indicates whether Defendant's participation in the CBCF program was "confinement," as defined in Napier. Since Defendant submitted no evidence for the record on this issue, I cannot say that the trial court erred in crediting Defendant with only thirty days for time served.